Exhibit 10.9

FIRST AMENDMENT TO DIAGNOSTIC COLLABORATION AND OPTION

AGREEMENT

This First Amendment to the Diagnostic Collaboration and Option Agreement (this
“Amendment”) is made as of October 1, 2007, (the “Amendment Date”) by and
between CardioDX, Inc., a Delaware corporation with its principal place of
business at 3183 Porter Drive, Palo Alto, California 94304 (“CardioDX”) and ARCA
Discovery, Inc., a Delaware corporation having a place of business at 1200
Seventeenth Street, Suite 620, Denver, Colorado 80202 (“ARCA”).

BACKGROUND

WHEREAS, the parties entered into a Diagnostic Collaboration and Option
Agreement dated as of June 23, 2006 (the “Original Agreement”);

NOW THEREFORE, the parties agree to amend the Original Agreement as follows:

AMENDMENT

1. Section 2.2(b). The following two new sentences shall be added after the last
sentence of Section 2.2(b) of the Original Agreement as follows:

“Notwithstanding clause (i) in the previous sentence, any sublicense from ARCA
to [ * ], shall be deemed to include any wholly-owned subsidiary of [ * ],
including any wholly-owned subsidiary that [ * ] acquires during the term of the
sublicense between ARCA and [ * ], subject to the terms and conditions of this
Agreement and the sublicense from ARCA to [ * ]. The wholly-owned subsidiaries
of [ * ] as of the date of this amendment are listed on Exhibit B hereto.”

2. Section 2.2(f). A new section 2.2(f) shall be added as follows:

“In the event a sublicense of the Genetic Marker Sublicense is properly granted
hereunder by ARCA to [ * ], and [ * ] desires to itself grant a Genetic Marker
Sublicense to [ * ], ARCA shall be authorized hereunder to permit [ * ] to grant
a Genetic Marker Sublicense to [ * ] directly: provided (i) that ARCA obtains
prior written approval from UC for such action; (ii) that such Sublicense shall
be considered as a sublicense by ARCA for purpose of any ARCA obligation under
this Agreement (including, without limitation, ARCA’s obligations under
Section 2.2(c)); and (iii) that such Sublicense complies with all other
provisions of this Agreement. Such Sublicense shall also be counted as a
sublicense by ARCA, for purposes of Section 2.2(a).

3. Exhibit A to the Original Agreement. Exhibit A to the Original Agreement
shall be amended and restated in its entirety as follows:

[ * ]

 

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.

 

1



--------------------------------------------------------------------------------

3. Exhibit B. A new Exhibit B shall be hereby added to the Original Agreement
and read as follows:

“EXHIBIT B

[ * ]

4. No Other Amendments. Except as otherwise amended by this Amendment, all other
terms and conditions in the Original Agreement will remain in full force and
effect.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective duly authorized officers or representatives as of the
Amendment Date.

 

CARDIODX, INC.     ARCA DISCOVERY, INC. By:   /s/ David Levinson     By:   /s/
Christopher D. Ozeroff Name:   David Levinson     Name:   Christopher D. Ozeroff
Title:   President & CEO     Title:   EVP Bus. Dev. and General Counsel Date:  
October 29, 2007     Date:   October 23, 2007

 

[*] Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended.

 

2